Judgment unanimously reversed upon the law, the facts not having been considered, and the' complaint dismissed, with costs to the appellants. The record fails to establish negligence on the part of the defendants. The evidence of plaintiff’s expert to the effect that the fire escape ladder was caused suddenly to drop by the defective construction of the grooves of the two metal brackets attached to the upper end of the ladder is unsupported by evidence of the manner of construction thereof or that it was not in accordance with the usual and customary method of constructing similar brackets. Accordingly, the plaintiff failed to make out a case of actionable negligence and the complaint is dismissed. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.